Case: 16-30094      Document: 00513804051         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 16-30094                         December 20, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
CANTU SERVICES, INCORPORATED, a Texas Corporation,

              Plaintiff - Appellant

v.

MELVIN LEE FRAZIER; RENEE ELLENDER ROBERIE, Individual and
Official Capacity; CURT EYSINK, Individual and Official Capacity; KEVIN
MONK, Individual and Official Capacity; JANELL BOSARGE, Individual
and Official Capacity; MARK S. MARTIN, Individual and Official Capacity,

              Defendants - Appellees




                  Appeals from the United States District Court
                      for the Western District of Louisiana


Before WIENER, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Randolph-Sheppard Act requires the federal government to prefer
hiring blind people as operators of “vending facilities” on federal property. See
20 U.S.C. § 107. Under the Act, the State of Louisiana licenses “blind vendors”
as facility managers. See generally § 107a(a)(5) (authorizing a designated state
agency “to issue licenses to blind persons [to operate] vending facilities on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30094     Document: 00513804051         Page: 2    Date Filed: 12/20/2016



                                   No. 16-30094
Federal and other property”). When the government solicits bids for vending
services, it invites the State, working with a blind vendor, to participate. The
government will award the State and its vendor the contract if they submit a
bid “to provide food service at comparable cost and of comparable high quality
as that available from other providers[.]” 34 C.F.R. § 395.33.
      The United States Army maintains a contract under the Randolph-
Sheppard Act for its cafeteria needs at Fort Polk, a training center in Leesville,
Louisiana. Historically, because of the complexity of this arrangement, Fort
Polk’s blind vendor has worked with a “teaming partner”—another person or
entity that specializes in managing large-scale food services contracts. From
2001 to 2012, Cantu Services, Inc. served as the teaming partner to the blind
vendor at Fort Polk.
      In 2011, the State of Louisiana selected Melvin “Lee” Frazier as its blind
vendor for future bids on the cafeteria contract at Fort Polk. When the State
selected a different teaming partner to work with Frazier, Cantu Services sued,
asserting due process and equal protection claims against the State Officials
responsible for the decision and a breach-of-contract claim against Frazier.
After two rounds of briefing, the district court granted summary judgment on
the constitutional claims against the State Officials. After two days of trial,
the district court granted Frazier’s motion for judgment as a matter of law on
the breach-of-contract claim.
      Based on our review of the briefs, the applicable law, the record, and the
arguments of counsel, we AFFIRM the judgment of the district court. 1




      1     We deny the State Officials’ pending motion to dismiss as moot.
                                          2